Citation Nr: 0214693	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  02-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
2001, for the grant of a 70 percent rating for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than April 2, 
2001, for the grant of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

3.  Entitlement to an effective date earlier than April 2, 
2001, for the finding that the veteran was permanently and 
totally disabled.

4.  Entitlement to restoration of a 100 percent rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969 and from January 1971 to December 1973.

The issue on appeal arises before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating of 
70 percent for post-traumatic stress disorder and assigned an 
effective date of June 1, 2001, for the increase.


REMAND

The veteran established service connection for post-traumatic 
stress disorder in an October 1994 rating decision, which 
assigned an effective date of February 24, 1992, for that 
grant.

An April 1998 rating decision proposed to decrease the 
veteran's rating for post-traumatic stress disorder from 100 
percent to 30 percent.  A December 1998 rating decision 
reduced the veteran's rating for post-traumatic stress 
disorder from 100 percent to 30 percent, effective March 1, 
1999.

The veteran responded with a letter originally sent to his 
Senator, which was received by VA in October 1999.  In that 
letter, the veteran stated that he desired assistance in 
reinstating his rating for post-traumatic stress disorder, 
which had been reduced to 30 percent and mentioned appealing 
that rating.

Rating decisions in April 1999 and August 1999 continued the 
30 percent rating for post-traumatic stress disorder.

The veteran filed a May 2000 claims for increase for his 
post-traumatic stress disorder and a February 2001 rating 
decision established an increased rating of 50 percent.

The veteran filed a May 2001 claim for increase for his post-
traumatic stress disorder.  A July 2001 rating decision 
granted an increased rating of 70 percent and established 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.  That rating decision also 
found that the veteran was permanently and totally disabled.  
The increased rating of 70 percent for post-traumatic stress 
disorder was effective June 1, 2001, following the expiration 
of a temporary total rating for post-traumatic stress 
disorder that was effective April 2, 2001.  The total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities and the finding of permanent and total 
disability were effective April 2, 2001.

The veteran filed a notice of disagreement with the effective 
date for the increase of 70 percent for post-traumatic stress 
disorder as well as with the effective date of total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities and the effective date of the finding that the 
veteran was permanently and totally disabled.  The veteran 
has not been issued a statement of the case on the issues of 
earlier effective dates for the total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities and the finding of 
permanent and total disability.  Therefore, this issue must 
be remanded to the RO for the issuance of a statement of the 
case on those issues.  38 U.S.C.A. § 7105 (West 1991); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that the veteran has filed a notice of 
disagreement to the December 1998 rating decision which 
reduced his rating for post-traumatic stress disorder from 
100 percent to 30 percent.  The RO did not interpret his 
October 1999 letter as a notice of disagreement and did not 
issue a statement of the case.  However, that October 1999 
letter is a written communication from the veteran expressing 
disagreement with an adjudicative determination and desire to 
contest the result.  The contents of that letter can be 
reasonably construed as a disagreement with the reduction and 
a desire for appellate review.  38 C.F.R. § 20.201.  
Therefore, the Board finds that the veteran filed a notice of 
disagreement to the December 1998 decision to reduce his 
rating for post-traumatic stress disorder from 100 percent to 
30 percent.  The veteran has not been issued a statement of 
the case on that issue.  Therefore, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105 (West 1991); see Manlincon v. West, 
12 Vet. App. 238 (1999).

The claim on appeal is entitlement to an effective date 
earlier than June 1, 2001, for the grant of a 70 percent 
rating for post-traumatic stress disorder.  However, that 
claim is inextricably intertwined with the other issues for 
which the veteran has filed notices of disagreement.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case on the issues of:

1) Entitlement to an effective date 
earlier than April 2, 2001, for the 
grant of a total disability rating 
for compensation purposes based on 
individual unemployability by reason 
of service-connected disabilities.

2) Entitlement to an effective date 
earlier than April 2, 2001, for the 
finding that the veteran was 
permanently and totally disabled.

3) Entitlement to a restoration of a 
100 percent rating for post-
traumatic stress disorder.

and should inform the veteran of the 
action necessary to perfect an appeal 
with regard to those issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

